Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 1 of 27




                        December 5, 2020


          Pearson v. Kemp, Case No. 1:20-cv-4809-TCB

   United States District Court for Northern District of Georgia

   Expert Report of Jonathan Rodden, PhD and William Marble




                 __________________________
                     Jonathan Rodden, PhD




                  __

                         William Marble




                                                                   1
        Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 2 of 27




                                       I.     Introduction

        Dr. Eric Quinnell and Dr. S. Stanley Young (hereafter QY) present several analyses of data

from Fulton County, Georgia that they claim show “unexplainable statistical anomalies” and vote

patterns that “fail basic sanity and mathematical fidelity checks.” Their analyses are based on data

from Edison Research, a market research firm that gathers vote data and distributes it to news

outlets. QY make a number of unfounded assumptions about the data, which render their

conclusions suspect. Moreover, even granting their assumptions, none of their analyses show

“unexplainable statistical anomalies.” In fact, they closely mirror patterns that we would expect to

see in a fair election. None of their analyses provide any evidence whatsoever of fraudulent

activity.

                                      II.     Qualifications

        Jonathan Rodden is Professor of Political Science and Senior Fellow at the Center for

Economic Policy Research and the Hoover Institution at Stanford University. For a full description

of his qualifications, see Section II of the other report by Dr. Rodden filed in this case and the

curriculum vitae attached thereto. Mr. Marble is a PhD candidate in the political science

department at Stanford University. He received a B.A. in political science and economics from the

University of Pennsylvania with a minor in mathematics. He has published papers in top political

science journals, including Journal of Politics, Political Science Research and Methods, and the

statistics journal Political Analysis. He has been awarded with a number of grants from Stanford

University and the Stanford Institute for Economic Research, as well as a computational social

science grant from the Russell Sage Foundation. His research uses statistical tools to study voting

behavior, public opinion, political geography, and campaigns. For his work teaching statistical

methods to PhD students, he won a Stanford teaching award. During the 2014 midterm elections,


                                                                                                  2
         Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 3 of 27




he worked with the NBC News Decision Desk as part of the University of Pennsylvania’s Program

on Opinion Research and Election Studies.



                      III.     Data from Edison Research is Not Official Data

        QY present analysis of the Edison Research data feed. Edison Research is a consumer

research firm that conducts exit polls and collects vote return data for the National Election Pool

consortium of news networks. 1 On Election Night and in the days after Edison provides periodic

updates of vote counts to news organizations. QY’s analyses all revolve around the timing of

updates provided by Edison, and specifically the cumulative share of each candidate’s absentee

votes that were counted by different times on Election Day and thereafter in Fulton County,

Georgia.

        While Edison’s data feed facilitates disseminating information about election results, it

does not represent official election results. It is unclear the extent to which individual batches of

Edison updates reflect the actual running total of votes counted by election officials at different

points in time. QY present essentially no description of the Edison data, how it is collected, how

it is distributed, or why “anomalies” in the Edison data should be used to infer anything about the

integrity of official vote return data, nor have they provided the Edison data.

        Moreover, innocent human errors in Edison’s Election Night reporting occasionally occur.

For example, in the 2018 Wisconsin Senate race, one of Edison’s batch update included an error

where a large batch of votes were assigned to the wrong candidate. 2 The error was quickly caught

and corrected by Edison and news networks, but the fact that such an error can occur in the raw


1
  https://web.archive.org/web/20201201125532/https://www.edisonresearch.com/election-polling/, accessed Dec. 4,
2020.
2
  Stephen Pettigrew and Charles Stewart III. 2020. “Protecting the Perilous Path of Election Returns: From the
Precinct to the News.” The Ohio State Technology Law Journal 16(2): 587-638.

                                                                                                              3
         Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 4 of 27




feed from Edison casts doubt on whether anomalies in the Edison live updates reflect actual

anomalies, let alone outright fraud, in the official vote tabulation.



                        IV.      Quinnell and Young Make Faulty Assumptions

         Edison’s data feed may not reflect official results. Nonetheless, for the sake of argument,

we will maintain QY’s assumption that Edison’s live updates reflect the actual timing of counting

votes within Fulton County. QY’s report centers around the timing of when each candidate’s

absentee votes were counted within each precinct — as proxied by the times at which Edison

reported batches of ballots. 3

         A statistic QY return to repeatedly is the share of a precinct’s absentee ballots that are

included in Edison’s first batch of results — which were reported on November 4 at 12:59 AM.4

They assume that this first batch of results reflects all of the absentee votes that were returned in

the weeks prior to Election Day. This assumption is not supported by any evidence about how

Fulton County officials count ballots. Instead, QY make this assumption on two bases: first,

because election officials in Georgia are allowed to process absentee ballots before Election Day;

and second, because the next several Edison updates do not contain any absentee ballots.

         This assumption is certainly incorrect. Figure 1 plots the cumulative share of absentee

ballots in Fulton County that were received by date, according to records kept by Georgia’s




3
  Somewhat confusingly, clusters of what are typically referred to as “precincts” are occasionally called “counties”
in QY’s report and elsewhere. We adopt the term “precinct” to avoid confusion.
4
  QY do not indicate what time zone Edison uses for its timestamps. In Edison’s county-level time series data, which
we have obtained, the timestamp is followed by a “Z,” indicating “Zulu” or Greenwich Mean Time. Assuming
Edison’s precinct-level time series data follows the same standard, the first batch of results was actually reported on
at 8:59 PM Eastern Daylight Time on November 3 (Election Day). This interpretation makes more sense, as news
outlets began reporting results — which are based on Edison’s data — on Election Night well before 1:00 AM the
next morning.


                                                                                                                     4
         Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 5 of 27




Secretary of State. 5 Nearly all absentee ballots in Fulton County — nearly 99% — were returned

before November 3. Edison’s first batch of election results, in contrast, contained only about 50%

of the eventual total number of absentee votes. QY’s presumption that this batch contains all of

the absentee votes received before Election Day is obviously incorrect. Without a doubt, there

were many ballots received before Election Day that were not counted until after that first batch.

         It is important to note that we have no information, and evidently QY also have no

information, about the specific procedure by which absentee ballots are counted in Fulton County,

which matters a great deal for the story that QY are trying to tell. They are not explicit about their

assumptions, but their discussion seems to indicate that they believe all of the Trump and Biden

absentee ballots were in one, large, mixed-up pile, so that the probability of a particular ballot

being counted at a particular time should be equal for Democrats and Republicans. This

assumption evidently drives their claim that the Democratic and Republican ballots should have

exactly the same likelihood of being counted before or after specific points in time.

         There are several obvious reasons to doubt this assumption. We know that election officials

are required to attribute each absentee ballot to a precinct. One possibility is that as the ballots

come in, they are pre-sorted by precinct—or by groups of precincts—so that during the counting

process, it would be likely that many of a precinct’s voters would be counted in clumps.




5
  These data are drawn from the Georgia Secretary of State’s website, which provides a version of the state’s voter
file that includes a column indicating when a voter’s absentee ballot was returned:
https://elections.sos.ga.gov/Elections/voterabsenteefile.do

                                                                                                                      5
        Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 6 of 27




       Figure 1: Share of Fulton County absentee ballots returned by each date.




       Another possibility is that there is no pre-processing into piles by precinct, but something

like this happens as a matter of course due to the way ballots are collected and delivered to election

administrators, either by U.S. Postal Service, or from the process of bringing in ballots from the

various ballot dropbox locations in Fulton County. It extremely likely that ballots are arriving in a

way that is geographically “lumpy.” That is to say, a ballot from Chattahoochee Hills is likely to

be close in the pile with other ballots from Chattahoochee Hills. A ballot from the urban core of

Atlanta is likely to be in the pile near other ballots from urban Atlanta. This is very likely to be

true of ballots sent in the mail, since they are retrieved from specific neighborhoods by letter

carriers, or taken in bunches by postal workers from “blue boxes” or post office drop points. And


                                                                                                    6
        Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 7 of 27




it is almost certainly true of ballots retrieved from ballot drop-boxes, which are scattered in

locations throughout the county.

       Unless, through some strange process, the ballots are shuffled like a deck of cards as they

come in, we can probably assume that there is some geographic correlation in the time at which

ballots are counted. Given that partisans are not randomly or uniformly distributed geographically,

this geographic “lumpiness” in ballot counting matters a great deal. Consider some important facts

about Fulton County: 1) There were far more Democratic than Republican absentee ballots overall,

because Fulton County is largely Democratic, and because Republicans were strongly discouraged

by their leaders from voting absentee, 2) of 384 precincts, there are only 6 precincts where Trump

received a majority of absentee ballots cast, and 3) there are 165 precincts where over 90 percent

of the absentee ballots were for Biden.

       To see this more clearly, we include in Figure 2 a histogram of Biden’s share of absentee

ballots cast in Fulton County precincts. It is clear that there are not very many Trump absentee

ballots to count in the first place, and they are relatively clustered in a handful of precincts where

Biden still receives a majority. Because of this, if there is any geographic “lumpiness” to the

counting of votes over time, we would anticipate large spikes of Biden votes showing up whenever

a clump of voters drawn from the overwhelmingly Democratic precincts happened to be counted.

We would not expect corresponding spikes for Trump.




                                                                                                    7
          Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 8 of 27




           Figure 2: Distribution of Biden Share of Absentee Votes Cast, Fulton County Precincts




     V.      The Share of Absentee Ballots Counted Before November 3 Is Not Suspicious

          QY make the faulty assumption that absentee ballots reported in Edison’s first update

reflect ballots received and counted before November 3, and absentee ballots reported in

subsequent Edison updates reflect ballots received after November 3 (para. 8). 6 This interpretation

is faulty for the reasons pointed out above: the vast majority of absentee ballots were returned prior

to November 4. The reason is that, by Georgia law, absentee ballots need to be returned by 7:00

PM on Election Day (November 3) in order to be counted. 7 It is our understanding that the only




6
  Actually, QY refer to these ballots as being received before and after November 4, which was the day after
Election Day. Due to the time zone issue noted in footnote 4, we instead refer to November 3 in summarizing their
arguments.
7
  https://www.acluga.org/en/take-action/2020-election-dates-and-deadlines

                                                                                                                    8
        Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 9 of 27




ballots received after November 3 that might be counted are military voters’ ballots, which must

be received by November 6.

        This simple fact undermines QY’s contention that the number of ballots received before

November 3 is “curiously close” to the number of absentee ballots received after November 3. It

simply cannot be the case that all ballots received prior to November 3 were reported in Edison’s

first batch of updates. Instead, this first batch of results, which contained roughly 50% of the total

absentee ballots, must have included roughly half of the absentee votes received before November

3 — because, again, nearly all ballots were returned before that date. A more likely explanation is

that election officials had the capacity to process about half of the absentee ballots received before

Election Day in time to report those votes to Edison Research by the time Edison issued its first

batch of results.

        However, suppose we grant QY’s assumption that the first batch of results contained all of

the absentee votes received before November 3. Even if roughly equal numbers of absentee ballots

had been returned before Election Day as on Election Day, there is absolutely no reason why this

would be indicative of fraud. QY provide no comparison data — for example, from other states or

counties — to suggest that this pattern is anomalous.



VI.     Small Precincts Are Likely to Have 0% or 100% of Trump Absentee Votes Counted
                                      by Election Day

        There is no reason to think that the absentee votes reported by Edison in its first batch

update reflect all of the absentee votes received before Election Day. Instead, it more likely reflects

constraints on the speed with which election administrators can count votes.

        Nonetheless, QY make a series of claims about statistical anomalies evident in data on the

share of a candidate’s absentee votes within each precinct that was included in Edison’s first batch

                                                                                                     9
          Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 10 of 27




of results. We show that their claims of data irregularities are baseless: there is absolutely nothing

anomalous about the distribution of votes that were counted before Election Day. Using simple

arguments from probability theory as well as a simple numerical simulation of a fair election, we

show that the patterns documented in QY’s report are similar to what we would expect in a fair

election.

          QY present analysis showing that there is a relatively large number of precincts where

nearly 100% of Trump’s absentee votes were counted in Edison’s first batch of results. Meanwhile,

there were no precincts in which over 71% of Biden’s absentee votes were reported in Edison’s

first batch of results. QY suggest that this pattern is unusual and indicative of data irregularities,

claiming that there is less than 0.01% probability of observing a precinct in which all of Trump’s

absentee votes are received before Election Day. In fact, this pattern is not surprising in the least

and their probability calculation is based on fundamentally flawed assumptions. What QY fail to

consider is that there are very many precincts in Fulton County that received very few absentee

votes for Trump — making it very probable that, in some precincts, close to 0% or 100% of

Trump’s absentee votes would arrive before Election Day.

          QY note — and we corroborate, using official vote data from Fulton County 8 — that there

were 23 precincts out of 384 total in which Trump received no absentee votes at all. There were

an additional 13 precincts in which Trump received only a single absentee vote, and 115 precincts

— nearly a third of all precincts — in which he received fewer than 10 absentee votes. In contrast,

there are very few precincts in which Biden received only a small number of absentee votes —




8
    https://results.enr.clarityelections.com/GA/Fulton/105430/web.264614/#/summary


                                                                                                   10
        Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 11 of 27




only 10 precincts in which he received no absentee votes, and only 21 in which he received fewer

than 10 absentee votes. 9

         With such a large number of precincts where Trump received few absentee votes, it is very

probable that in some of them, 0 or 100% of the votes were counted before Election Day. As an

analogy, consider a series of coinflips — akin to a voter’s decision about whether to cast their

absentee vote early enough for it to be counted before Election Day or not. If we flip the coin only

3 times, it is relatively probable that we end up with all heads or all tails — specifically, there is a

12.5% chance of each. Now, imagine that 15 people each flip a coin 3 times. The probability that

at least one of the 15 comes up with all heads or all tails is very high: over 98%. However, now

imagine each person flips 10 coins. The probability of getting all heads or all tails is now very

small: less than 0.1%. The probability that at least one of 15 people, who each flip 10 coins, getting

all heads or all tails is only about 3%.

         The large number of precincts with few Trump absentee voters are analogous to 15 people

flipping 3 coins each. Not only should we expect to observe some precincts where close to 0 or

100% of Trump’s absentee votes were counted before Election Day, it would be surprising if we

did not. In contrast, there are not many districts with a small number of Biden absentee votes.

Therefore, we should see many fewer precincts where close to 0 or 100% of Biden’s absentee

votes were counted before Election Day — just as it is much less likely for someone flipping 10

coins to get all head or all tails. Simply put, the histograms that are presented in QY’s report are

roughly what we should expect based on elementary probability theory. 10




9
  These patterns are to be expected. Fulton is a heavily Democratic county, and there are many small, urban
precincts throughout the county in which Trump received no votes.
10
   Technically, the probability of observing 0 heads from n coin flips is given by the equation p = .5n. For 2 coin
flips, there is a 25% probability of getting 0 heads. For 6 coin flips, there is a roughly 3% chance of getting 0 heads.

                                                                                                                      11
        Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 12 of 27




     VII.     A Simple Simulation Matches the Patterns in QY’s Report, Undermining Their
                                  Claim to Have Discovered Anomalies

        To further probe the ability of this argument to explain the pattern of results in QY’s report,

we conduct a simple numerical simulation that extends the coin-flip analogy used above. This

simulation retains the same intuition but is designed to closely mirror the actual precinct-level data

in Fulton County. For the reasons explained above, although we are skeptical about it, in this

exercise we adopt QY’s assumption that there is no geographic lumpiness to the vote counting.

That is to say, we assume that all of the ballots have been shuffled like a deck of cards, and a

Chattahoochee Hills voter is mixed in a pile of ballots such that he or she is no more likely to be

counted right after another neighboring voter from Southern Fulton County than right after a

Buckhead voter.

        We start with the total number of absentee votes for Trump in each precinct, derived from

official Fulton County vote return data. Then, we assume each Trump absentee voter flips a coin

to decide whether or not to cast their ballot early enough for it to be counted before Election Day.11

We then calculate the proportion of total simulated absentee votes within each precinct that arrive

before Election Day.

        Figure 3 shows a histogram, using the simulated dataset, of the percent of Trump’s absentee

votes within a precinct that are counted before Election Day. This graph looks strikingly similar

to the one presented as evidence of “statistical anomalies” in QY’s report (para. 30). There are

spikes in the histogram around 0% and 100%, just as in QY’s report. Far from being anomalous,

the general pattern presented in QY’s report is just what we would expect to observe in a fair

election.


11
  The table after para. 27 in QY’s report indicates that about 47% of Trump’s total absentee votes were counted in
the first batch of Edison data. Therefore, instead of flipping a fair coin, we assume Trump voters flip a weighted
coin that comes up head 47% of the time.

                                                                                                                 12
        Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 13 of 27




     Figure 3: Simulated share of precincts’ absentee votes for Trump that are counted before
                                          Election Day.




           As expected from our discussion, the precincts with very high or very low share of

absentee ballots counted before Election Day are precincts where there are very few Trump

absentee voters. To see this, consider Figure 4 below. In this scatterplot, each point represents a

precinct. On the horizontal axis is the actual number of absentee votes for Trump in that precinct. 12

On the vertical axis is the simulated percentage of Trump votes that are counted before Election

Day. The points are moved slightly from their true x-y values to make it easier to see points that

overlap.

         At the left-hand side of the plot, we have precincts that have very few Trump absentee

voters. These precincts are highly variable in the proportion of Trump absentee votes that are

counted before Election Day in our simulation: some precincts have 0% counted and some have


12
  Because there is a large asymmetry in precinct sizes in Fulton County, the horizontal axis is plotted on a
logarithmic scale.

                                                                                                               13
       Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 14 of 27




100%. As we move to the right — as the precincts have more Trump absentee voters — the

dispersion of the points decreases substantially. This pattern exactly mimics the coin flip analogy

above: when we flip a coin only a few times, it’s fairly likely that we’ll end up with close to all

heads or all tails. But if we increase the number of flips, we increase the odds of getting close to a

50-50 distribution of heads and tails.



         Figure 4: Simulated percentage of a precinct's Trump absentee votes that are counted
  before Election Day versus the total number of Trump absentee votes. Points are moved from
               their true values slightly to make it easier to see overlapping points.




       This simple simulation surely leaves out many details about the way that voters decide

when to cast a ballot and when election officials count those ballots. It also ignores the likely

geographic “lumpiness” in the timing of ballot counting. Nonetheless, it demonstrates that the

                                                                                                   14
       Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 15 of 27




patterns presented in QY’s report are entirely expected and provide no evidence of fraud or

manipulation whatsoever.



   VIII.    Skewness and Kurtosis Are Uninformative About Statistical Anomalies

       QY make additional claims about the cross-precinct distributions of the share of a

candidate’s absentee votes that were reported in the first Edison update. Specifically, they calculate

the skewness and kurtosis of these distribution. Skewness and kurtosis are statistics that indicate,

respectively, how symmetric a distribution is around its average value and how “fat” its tails are

— i.e., how common it is for observations to fall very far from the average value of the distribution.

       QY refer to the skewness statistic for the Biden distribution as a “meaningless nonsense

calculation.” On this point, we agree: this statistic is meaningless for the purpose of detecting

statistical anomalies. QY provide no explanation of why we should expect any particular skewness

or kurtosis values in the data they present. Absent such an explanation of what statistical

regularities we should expect in datasets like the one they present, there is no reason to think that

any skewness or kurtosis value is indicative of statistical irregularities.

       Perhaps QY expect that this dataset should follow a normal, bell-shaped distribution.

Normal distributions have a skewness value of 0 and a kurtosis value of 3. However, as we show

above through our probability argument and numerical simulation, there is absolutely no reason to

expect that this dataset should follow a normal distribution, and in fact it would be surprising if it

did. The fact that the skewness statistic was not 0 and the kurtosis statistic was not 3 is totally

uninformative about the integrity of Fulton County’s vote counting.

       QY also misinterpret their own statistics. They write that an observed skewness of -153.5%

implies that most outcomes lie below 0. This is incorrect. A negative skewness indicates that the


                                                                                                   15
       Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 16 of 27




left-hand tail of the distribution is longer than the right-hand tail — informally, that there are more

observations to the right of the average value than there are to the left. A negative skewness statistic

does not imply that most observations are below 0. In fact, the data they present — which, by their

nature, cannot be below 0 — shows quite clearly that a distribution can have negative skewness

without any observations below 0.

       In sum, QY’s discussion of skewness and kurtosis is totally meaningless for the

determination of statistical anomalies in Fulton County’s vote counting. They present no argument

for why any particular values would be anomalous and they misinterpret their own data analysis.



                 IX.      Over-Time Correlations in Vote Counting Are Inevitable

       QY make additional claims about the correlations between vote total for each candidate

across precincts over time. For example, in para. 25 they point to graphs that plot the cumulative

share of each candidate’s eventual absentee votes that had been counted at different points in time

within a set of precincts. They write that “all gains track nearly perfectly,” implying that this

“synchronous result” is evidence that “absentee votes of all precincts [are] centralized and

coordinated.” QY appear to insinuate that such coordination would be nefarious. No data analysis

is required to reach the conclusion that vote counting is likely coordinated across precincts. While

absentee vote totals in Fulton County are eventually apportioned into voters’ precincts, our

understanding is that actual counting is done in a centralized manner by election administrators.

Centralization in processing and counting of absentee ballots by county election administrators is

a common practice. It would seem most impractical to send absentee ballots out to individual

precincts for counting. Some level of centralization in ballot-counting is not evidence of anything

nefarious, but rather a run-of-the-mill feature of election administration. In any case, their data


                                                                                                     16
       Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 17 of 27




analysis tells us nothing about whether counting is centralized or not. As time goes on, a higher

proportion of the total absentee ballots are counted. It is impossible for these time series not to be

highly correlated across precincts.




                                                                                                   17
       Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 18 of 27




Jonathan Rodden
Stanford University
Department of Political Science                      Phone:    (650) 723-5219
Encina Hall Central                                  Fax:      (650) 723-1808
616 Serra Street                                     Email:    jrodden@stanford.edu
Stanford, CA 94305


Personal
   Born on August 18. 1971, St. Louis, MO.
   United States Citizen.


Education
   Ph.D. Political Science, Yale University, 2000.
   Fulbright Scholar, University of Leipzig, Germany, 1993–1994.
   B.A., Political Science, University of Michigan, 1993.


Academic Positions
   Professor, Department of Political Science, Stanford University, 2012–present.

   Senior Fellow, Hoover Institution, Stanford University, 2012–present.
   Senior Fellow, Stanford Institute for Economic Policy Research, 2020–present.
   Director, Spatial Social Science Lab, Stanford University, 2012–present.
   W. Glenn Campbell and Rita Ricardo-Campbell National Fellow, Hoover Institution, Stanford Univer-
   sity, 2010–2012.
   Associate Professor, Department of Political Science, Stanford University, 2007–2012.
   Fellow, Center for Advanced Study in the Behavioral Sciences, Palo Alto, CA, 2006–2007.
   Ford Career Development Associate Professor of Political Science, MIT, 2003–2006.

   Visiting Scholar, Center for Basic Research in the Social Sciences, Harvard University, 2004.
   Assistant Professor of Political Science, MIT, 1999–2003.
   Instructor, Department of Political Science and School of Management, Yale University, 1997–1999.




                                                       1
        Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 19 of 27




Publications
Books
  Why Cities Lose: The Deep Roots of the Urban-Rural Divide. Basic Books, 2019.
  Decentralized Governance and Accountability: Academic Research and the Future of Donor Programming. Co-
  edited with Erik Wibbels, Cambridge University Press, 2019.
  Hamilton‘s Paradox: The Promise and Peril of Fiscal Federalism, Cambridge University Press, 2006. Winner,
  Gregory Luebbert Award for Best Book in Comparative Politics, 2007.
  Fiscal Decentralization and the Challenge of Hard Budget Constraints, MIT Press, 2003. Co-edited with
  Gunnar Eskeland and Jennie Litvack.

Peer Reviewed Journal Articles
  Partisan Dislocation: A Precinct-Level Measure of Representation and Gerrymandering, 2020, Political
  Analysis forthcoming (with Daryl DeFord Nick Eubank).

  Who is my Neighbor? The Spatial Efficiency of Partisanship, 2020, Statistics and Public Policy (with
  Nick Eubank).
  Handgun Ownership and Suicide in California, 2020, New England Journal of Medicine 382:2220-2229
  (with David M. Studdert, Yifan Zhang, Sonja A. Swanson, Lea Prince, Erin E. Holsinger, Matthew J.
  Spittal, Garen J. Wintemute, and Matthew Miller).

  Viral Voting: Social Networks and Political Participation, 2020, Quarterly Journal of Political Science (with
  Nick Eubank, Guy Grossman, and Melina Platas).
  It Takes a Village: Peer Effects and Externalities in Technology Adoption, 2020, American Journal of
  Political Science (with Romain Ferrali, Guy Grossman, and Melina Platas). Winner, 2020 Best Conference
  Paper Award, American Political Science Association Network Section.

  Assembly of the LongSHOT Cohort: Public Record Linkage on a Grand Scale, 2019, Injury Prevention
  (with Yifan Zhang, Erin Holsinger, Lea Prince, Sonja Swanson, Matthew Miller, Garen Wintemute, and
  David Studdert).
  Crowdsourcing Accountability: ICT for Service Delivery, 2018, World Development 112: 74-87 (with Guy
  Grossman and Melina Platas).

  Geography, Uncertainty, and Polarization, 2018, Political Science Research and Methods doi:10.1017/
  psrm.2018.12 (with Nolan McCarty, Boris Shor, Chris Tausanovitch, and Chris Warshaw).
  Handgun Acquisitions in California after Two Mass Shootings, 2017, Annals of Internal Medicine 166(10):698-
  706. (with David Studdert, Yifan Zhang, Rob Hyndman, and Garen Wintemute).

  Cutting Through the Thicket: Redistricting Simulations and the Detection of Partisan Gerrymanders,
  2015, Election Law Journal 14,4:1-15 (with Jowei Chen).
  The Achilles Heel of Plurality Systems: Geography and Representation in Multi-Party Democracies,
  2015, American Journal of Political Science 59,4: 789-805 (with Ernesto Calvo). Winner, Michael Waller-
  stein Award for best paper in political economy, American Political Science Association.

  Why has U.S. Policy Uncertainty Risen Since 1960?, 2014, American Economic Review: Papers and Pro-
  ceedings May 2014 (with Nicholas Bloom, Brandice Canes-Wrone, Scott Baker, and Steven Davis).


                                                      2
    Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 20 of 27




Unintentional Gerrymandering: Political Geography and Electoral Bias in Legislatures, 2013, Quarterly
Journal of Political Science 8: 239-269 (with Jowei Chen).
How Should We Measure District-Level Public Opinion on Individual Issues?, 2012, Journal of Politics
74, 1: 203-219 (with Chris Warshaw).

Representation and Redistribution in Federations, 2011, Proceedings of the National Academy of Sciences
108, 21:8601-8604 (with Tiberiu Dragu).
Dual Accountability and the Nationalization of Party Competition: Evidence from Four Federatons,
2011, Party Politics 17, 5: 629-653 (with Erik Wibbels).
The Geographic Distribution of Political Preferences, 2010, Annual Review of Political Science 13: 297–340.

Fiscal Decentralization and the Business Cycle: An Empirical Study of Seven Federations, 2009, Eco-
nomics and Politics 22,1: 37–67 (with Erik Wibbels).
Getting into the Game: Legislative Bargaining, Distributive Politics, and EU Enlargement, 2009, Public
Finance and Management 9, 4 (with Deniz Aksoy).

The Strength of Issues: Using Multiple Measures to Gauge Preference Stability, Ideological Constraint,
and Issue Voting, 2008. American Political Science Review 102, 2: 215–232 (with Stephen Ansolabehere
and James Snyder).
Does Religion Distract the Poor? Income and Issue Voting Around the World, 2008, Comparative Political
Studies 41, 4: 437–476 (with Ana Lorena De La O).

Purple America, 2006, Journal of Economic Perspectives 20,2 (Spring): 97–118 (with Stephen Ansolabehere
and James Snyder).
Economic Geography and Economic Voting: Evidence from the U.S. States, 2006, British Journal of
Political Science 36, 3: 527–47 (with Michael Ebeid).

Distributive Politics in a Federation: Electoral Strategies, Legislative Bargaining, and Government
Coalitions, 2004, Dados 47, 3 (with Marta Arretche, in Portuguese).
Comparative Federalism and Decentralization: On Meaning and Measurement, 2004, Comparative Poli-
tics 36, 4: 481-500. (Portuguese version, 2005, in Revista de Sociologia e Politica 25).

Reviving Leviathan: Fiscal Federalism and the Growth of Government, 2003, International Organization
57 (Fall), 695–729.
Beyond the Fiction of Federalism: Macroeconomic Management in Multi-tiered Systems, 2003, World
Politics 54, 4 (July): 494–531 (with Erik Wibbels).
The Dilemma of Fiscal Federalism: Grants and Fiscal Performance around the World, 2002, American
Journal of Political Science 46(3): 670–687.
Strength in Numbers: Representation and Redistribution in the European Union, 2002, European Union
Politics 3, 2: 151–175.
Does Federalism Preserve Markets? Virginia Law Review 83, 7 (with Susan Rose-Ackerman). Spanish
version, 1999, in Quorum 68.




                                                   3
      Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 21 of 27




Working Papers
  Federalism and Inter-regional Redistribution, Working Paper 2009/3, Institut d’Economia de Barcelona.
  Representation and Regional Redistribution in Federations, Working Paper 2010/16, Institut d’Economia
  de Barcelona (with Tiberiu Dragu).

Chapters in Books
  Political Geography and Representation: A Case Study of Districting in Pennsylvania (with Thomas
  Weighill), forthcoming 2021.
  Decentralized Rule and Revenue, 2019, in Jonathan Rodden and Erik Wibbels, eds., Decentralized Gov-
  ernance and Accountability, Cambridge University Press.
  Geography and Gridlock in the United States, 2014, in Nathaniel Persily, ed. Solutions to Political
  Polarization in America, Cambridge University Press.
  Can Market Discipline Survive in the U.S. Federation?, 2013, in Daniel Nadler and Paul Peterson, eds,
  The Global Debt Crisis: Haunting U.S. and European Federalism, Brookings Press.
  Market Discipline and U.S. Federalism, 2012, in Peter Conti-Brown and David A. Skeel, Jr., eds, When
  States Go Broke: The Origins, Context, and Solutions for the American States in Fiscal Crisis, Cambridge
  University Press.
  Federalism and Inter-Regional Redistribution, 2010, in Nuria Bosch, Marta Espasa, and Albert Sole
  Olle, eds., The Political Economy of Inter-Regional Fiscal Flows, Edward Elgar.
  Back to the Future: Endogenous Institutions and Comparative Politics, 2009, in Mark Lichbach and
  Alan Zuckerman, eds., Comparative Politics: Rationality, Culture, and Structure (Second Edition), Cam-
  bridge University Press.
  The Political Economy of Federalism, 2006, in Barry Weingast and Donald Wittman, eds., Oxford Hand-
  book of Political Economy, Oxford University Press.
  Fiscal Discipline in Federations: Germany and the EMU, 2006, in Peter Wierts, Servaas Deroose, Elena
  Flores and Alessandro Turrini, eds., Fiscal Policy Surveillance in Europe, Palgrave MacMillan.
  The Political Economy of Pro-cyclical Decentralised Finance (with Erik Wibbels), 2006, in Peter Wierts,
  Servaas Deroose, Elena Flores and Alessandro Turrini, eds., Fiscal Policy Surveillance in Europe, Palgrave
  MacMillan.
  Globalization and Fiscal Decentralization, (with Geoffrey Garrett), 2003, in Miles Kahler and David
  Lake, eds., Governance in a Global Economy: Political Authority in Transition, Princeton University Press:
  87-109. (Updated version, 2007, in David Cameron, Gustav Ranis, and Annalisa Zinn, eds., Globalization
  and Self-Determination: Is the Nation-State under Siege? Routledge.)
  Introduction and Overview (Chapter 1), 2003, in Rodden et al., Fiscal Decentralization and the Challenge
  of Hard Budget Constraints (see above).
  Soft Budget Constraints and German Federalism (Chapter 5), 2003, in Rodden, et al, Fiscal Decentral-
  ization and the Challenge of Hard Budget Constraints (see above).
  Federalism and Bailouts in Brazil (Chapter 7), 2003, in Rodden, et al., Fiscal Decentralization and the
  Challenge of Hard Budget Constraints (see above).
  Lessons and Conclusions (Chapter 13), 2003, in Rodden, et al., Fiscal Decentralization and the Challenge
  of Hard Budget Constraints (see above).


                                                    4
       Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 22 of 27




Online Interactive Visualization
   Stanford Election Atlas, 2012 (collaboration with Stephen Ansolabehere at Harvard and Jim Herries at
   ESRI)

Other Publications
   How America’s Urban-Rural Divide has Shaped the Pandemic, 2020, Foreign Affairs, April 20, 2020.
   An Evolutionary Path for the European Monetary Fund? A Comparative Perspective, 2017, Briefing
   paper for the Economic and Financial Affairs Committee of the European Parliament.
   Representation and Regional Redistribution in Federations: A Research Report, 2009, in World Report
   on Fiscal Federalism, Institut d’Economia de Barcelona.
   On the Migration of Fiscal Sovereignty, 2004, PS: Political Science and Politics July, 2004: 427–431.
   Decentralization and the Challenge of Hard Budget Constraints, PREM Note 41, Poverty Reduction and
   Economic Management Unit, World Bank, Washington, D.C. (July).
   Decentralization and Hard Budget Constraints, APSA-CP (Newsletter of the Organized Section in
   Comparative Politics, American Political Science Association) 11:1 (with Jennie Litvack).
   Book Review of The Government of Money by Peter Johnson, Comparative Political Studies 32,7: 897-900.


Fellowships and Honors
   Fund for a Safer Future, Longitudinal Study of Handgun Ownership and Transfer (LongSHOT),
   GA004696, 2017-2018.
   Stanford Institute for Innovation in Developing Economies, Innovation and Entrepreneurship research
   grant, 2015.
   Michael Wallerstein Award for best paper in political economy, American Political Science Association,
   2016.
   Common Cause Gerrymandering Standard Writing Competition, 2015.
   General support grant from the Hewlett Foundation for Spatial Social Science Lab, 2014.
   Fellow, Institute for Research in the Social Sciences, Stanford University, 2012.
   Sloan Foundation, grant for assembly of geo-referenced precinct-level electoral data set (with Stephen
   Ansolabehere and James Snyder), 2009-2011.
   Hoagland Award Fund for Innovations in Undergraduate Teaching, Stanford University, 2009.
   W. Glenn Campbell and Rita Ricardo-Campbell National Fellow, Hoover Institution, Stanford Univer-
   sity, beginning Fall 2010.
   Research Grant on Fiscal Federalism, Institut d‘Economia de Barcelona, 2009.
   Fellow, Institute for Research in the Social Sciences, Stanford University, 2008.
   United Postal Service Foundation grant for study of the spatial distribution of income in cities, 2008.
   Gregory Luebbert Award for Best Book in Comparative Politics, 2007.


                                                      5
      Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 23 of 27




  Fellow, Center for Advanced Study in the Behavioral Sciences, 2006-2007.
  National Science Foundation grant for assembly of cross-national provincial-level dataset on elections,
  public finance, and government composition, 2003-2004 (with Erik Wibbels).
  MIT Dean‘s Fund and School of Humanities, Arts, and Social Sciences Research Funds.
  Funding from DAAD (German Academic Exchange Service), MIT, and Harvard EU Center to organize
  the conference, ”European Fiscal Federalism in Comparative Perspective,” held at Harvard University,
  November 4, 2000.
  Canadian Studies Fellowship (Canadian Federal Government), 1996-1997.
  Prize Teaching Fellowship, Yale University, 1998-1999.
  Fulbright Grant, University of Leipzig, Germany, 1993-1994.
  Michigan Association of Governing Boards Award, one of two top graduating students at the Univer-
  sity of Michigan, 1993.
  W. J. Bryan Prize, top graduating senior in political science department at the University of Michigan,
  1993.


Other Professional Activities
  International Advisory Committee, Center for Metropolitan Studies, Sao Paulo, Brazil, 2006–2010.
  Selection committee, Mancur Olson Prize awarded by the American Political Science Association Po-
  litical Economy Section for the best dissertation in the field of political economy.
  Selection committee, Gregory Luebbert Best Book Award.
  Selection committee, William Anderson Prize, awarded by the American Political Science Association
  for the best dissertation in the field of federalism and intergovernmental relations.


Courses
Undergraduate
  Politics, Economics, and Democracy
  Introduction to Comparative Politics
  Introduction to Political Science
  Political Science Scope and Methods
  Institutional Economics
  Spatial Approaches to Social Science

Graduate
  Political Economy of Institutions
  Federalism and Fiscal Decentralization
  Politics and Geography


                                                   6
      Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 24 of 27




Consulting
  2017. Economic and Financial Affairs Committee of the European Parliament.
  2016. Briefing paper for the World Bank on fiscal federalism in Brazil.
  2013-2018: Principal Investigator, SMS for Better Governance (a collaborative project involving USAID,
  Social Impact, and UNICEF in Arua, Uganda).
  2019: Written expert testimony in McLemore, Holmes, Robinson, and Woullard v. Hosemann, United States
  District Court, Mississippi.
  2019: Expert witness in Nancy Corola Jacobson v. Detzner, United States District Court, Florida.
  2018: Written expert testimony in League of Women Voters of Florida v. Detzner No. 4:18-cv-002510,
  United States District Court, Florida.
  2018: Written expert testimony in College Democrats of the University of Michigan, et al. v. Johnson, et al.,
  United States District Court for the Eastern District of Michigan.
  2017: Expert witness in Bethune-Hill v. Virginia Board of Elections, No. 3:14-CV-00852, United States
  District Court for the Eastern District of Virginia.
  2017: Expert witness in Arizona Democratic Party, et al. v. Reagan, et al., No. 2:16-CV-01065, United
  States District Court for Arizona.
  2016: Expert witness in Lee v. Virginia Board of Elections, 3:15-cv-357, United States District Court for
  the Eastern District of Virginia, Richmond Division.
  2016: Expert witness in Missouri NAACP v. Ferguson-Florissant School District, United States District
  Court for the Eastern District of Missouri, Eastern Division.
  2014-2015: Written expert testimony in League of Women Voters of Florida et al. v. Detzner, et al., 2012-CA-
  002842 in Florida Circuit Court, Leon County (Florida Senate redistricting case).
  2013-2014: Expert witness in Romo v Detzner, 2012-CA-000412 in Florida Curcuit Court, Leon County
  (Florida Congressional redistricting case).
  2011-2014: Consultation with investment groups and hedge funds on European debt crisis.
  2011-2014: Lead Outcome Expert, Democracy and Governance, USAID and Social Impact.
  2010: USAID, Review of USAID analysis of decentralization in Africa.
  2006–2009: World Bank, Independent Evaluations Group. Undertook evaluations of World Bank de-
  centralization and safety net programs.
  2008–2011: International Monetary Fund Institute. Designed and taught course on fiscal federalism.
  1998–2003: World Bank, Poverty Reduction and Economic Management Unit. Consultant for World De-
  velopment Report, lecturer for training courses, participant in working group for assembly of decentral-
  ization data, director of multi-country study of fiscal discipline in decentralized countries, collaborator
  on review of subnational adjustment lending.


                                         Last updated: October 19, 2020




                                                       7
               Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 25 of 27




                                          William Marble
                      Encina Hall West, 616 Jane Stanford Way, Stanford, CA 94305
                     wpmarble@stanford.edu  williammarble.co  (610) 389-9708

Education         Stanford University                                                              2015-Present
                  Ph.D. Candidate in Political Science
                  Fields: American Politics, Political Methodology, Comparative Politics (minor)
                  Dissertation: “Political Responses to Economic Decline”
                  Committee: Kenneth Scheve, Jonathan Rodden, Justin Grimmer, Clayton Nall
                  University of Pennsylvania                                                         2011-2015
                  B.A. in Political Science and Economics, minor in Mathematics

Publications      William Marble and Clayton Nall. “Where Interests Trump Ideology: Liberal Homeowners and
                        Local Opposition to Housing Development.” Journal of Politics (Forthcoming). [link]
                  Amalie Jensen, William Marble, Kenneth Scheve, and Matthew J. Slaughter. “City Limits to
                       Partisan Polarization in the American Public.” Forthcoming, Political Science Research
                       and Methods. [link]
                  William Marble and Matthew Tyler. “The Structure of Political Choices: Distinguishing Be-
                        tween Constraint and Multidimensionality.” Conditionally accepted, Political Analysis.
                        [link]

Working           Ala’ Alrababa’h, William Marble, Salma Mousa, and Alexandra Siegel. “Can Exposure to
Papers                  Celebrities Reduce Prejudice? The Effect of Mohamed Salah on Islamophobic Behav-
                        iors and Attitudes.” Revised and resubmitted, American Political Science Review. [link]
                  William Marble. “Responsiveness in a Polarized Era: How Local Economic Conditions Struc-
                        ture Campaign Rhetoric.” (Job Market Paper) [link]
                  Justin Grimmer and William Marble. “Who Put Trump in the White House? Explaining the
                         Contribution of Voting Blocs to Trump’s Victory.” [link]
                  William Marble and Nathan Lee. “Why Not Run? How The Demands of Fundraising Under-
                        mine Ambition for Higher Office.” [link]
                  Kaiping Chen, Nathan Lee, and William Marble. “How Policymakers Evaluate Online versus
                        Offline Constituent Messages.” [link]
                  William Marble. “All-Mail Voting Can Decrease Ballot Roll-Off.” [link]

In Progress       “Estimating Issue Weights in American Federal Elections, 1980-2018”
                  “Social Ties, Labor Mobility, and Support for the Welfare State”
                  “Attitude Activation and the Study of Political Campaigns” (with Cole Tanigawa-Lau and
                  Justin Grimmer)
                  “How Much Do Social Connections Matter for Political Success?” (with Ari Ray)
                  “Creating the American Gentry: Political Consequences of Property Tax Reform in California”
                  (with Clayton Nall)
                  “Where’s the Party in Foreign Policy?” (with Rachel Myrick and Carl Gustafson)
                Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 26 of 27




Grants and         Dissertation Fellowship, Stanford Institute for Research in the Social Sciences, 2020-2021 ($5,500)
Awards             Collaborative Research Fellowship, Stanford Impact Labs, 2020 ($7,000)
                   Schultz Graduate Student Fellowship in Economic Policy, Stanford Institute for Economic Pol-
                   icy Research, 2019 ($9,000)
                   Computational Social Science Grant, Russell Sage Foundation, 2019 (with Ari Ray, $9,835)
                   Ric Weiland Graduate Fellowship in the Humanities and Sciences, 2018-2020
                   Stanford Centennial Teaching Assistant Award, 2018
                   Small Grants for Survey Experiments in Political Science, Stanford Institute for Research in
                   the Social Sciences, 2018 (with Ala’ Alrababa’h and Salma Mousa, $1,000)
                   Conference travel grant, Penn College of Arts and Sciences, 2015
                   Undergrad research grant, Penn Democracy, Citizenship, and Constitutionalism Program, 2014
                   Research fellow, Penn Program on Opinion Research and Election Studies, 2013 and 2014

Invited            2019: UC Santa Barbara
Presentations
Conferences        American Political Science Association (2017, 2019)
                   Midwest Political Science Association (2015, 2018)
                   Stanford-Berkeley Political Economy Working Group (2018)
                   American Association for Public Opinion Research (2016)

Teaching           Teaching Assistant
                   Graduate Political Methodology I, 2016 and 2017 (Stanford)
                   Graduate Political Methodology II, 2017 and 2018 (Stanford)
                   Math Camp for incoming Ph.D. students, 2016 and 2017 (Stanford)
                   Undergraduate Political Methodology, 2015 (Penn)
                   Thinking Strategically: Introduction to Game Theory, 2017 (Stanford)
                   What’s Wrong with American Politics? An Institutional Approach, 2019 and 2020 (Stanford)
                   International Negotiation and Decision-Making, 2018 (Stanford, short course)

                   Instructional Workshops
                   Introduction to Data Science, workshop for high school students visiting Stanford, 2018
                   Introduction to Webscraping, Stanford Summer Research College, 2016. Links to materials:
                   slides, tutorial (pdf), GitHub.
                   Data Visualization Using ggplot2, presentation to Stanford political science graduate stu-
                   dents, 2016. Links to materials: slides, GitHub.
                   Introduction to Stata, workshop for summer fellows at the Penn Program for Opinion Research
                   and Election Studies, 2015
             Case 1:20-cv-04809-TCB Document 62-5 Filed 12/05/20 Page 27 of 27




Service         Reviewer for American Political Science Review, American Journal of Political Science, Journal
                of Politics

                TA Mentor for the Stanford Political Science Department, 2017-2020
                Co-Chair, Stanford Political Science Graduate Student Association, 2018
                Co-Organizer, Stanford Political Science Very Applied Methods Workshop, 2017-2018
                Social Chair, Stanford Political Science Graduate Student Association, 2016

Policy          “The Evidence and Tradeoffs for a Stay-at-Home Pandemic Response: A Multidisciplinary
Writing         Review of Stay-at-Home Implementation in America.” Policy brief reviewing early research
                on covid-19, April 2020. (with Alexis A. Doyle, Mollie S.H. Friedlander, Grace D. Li, Courtney
                J. Smith, et al.) [link]
                Non-testifying expert witness research in League of Women Voters of Florida v. Detzner, United
                States District Court, Northern District of Florida, 2018. (with Jonathan Rodden)
                Co-author of expert report on the 2015 vote-by-mail election in San Mateo County, California.
                Commissioned by the San Mateo County Election Office. (with Melissa Michelson)

Other           Co-founder, CivicPulse
Experience      Election analyst, NBC News Decision Desk, New York, 2014 midterm elections
                Debate coach, La Salle College High School, Wyndmoor, PA, 2011-2015

References      Kenneth Scheve                                      Jonathan Rodden
                Professor of Political Science and Global Affairs   Professor of Political Science
                Yale University                                     Stanford University
                Email: kenneth.scheve@yale.edu                      Email: jrodden@stanford.edu

                Clayton Nall                                        Justin Grimmer
                Assistant Professor of Political Science            Professor of Political Science
                UC Santa Barbara                                    Stanford University
                Email: nall@ucsb.edu                                Email: jgrimmer@stanford.edu
